DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Tsengas (7032541).
Nie teaches a method of making an edible pet chew (par. 0002), the method comprising:
preparing a dry mix comprising a pre-gelatinized cereal flour (par. 0012);

adding a hydrogen bond-forming component to the dry mix to form a dough (par. 0013; par. 0014);
promoting nucleation of the dough by subjecting the dough to a combination of shear (par. 0021, 0025) and temperature in the extruder (par. 0019, table 2) and
directing the nucleated dough through an opening of the extrusion die (par. 0021; par. 0025) comprising grooves (table 2 penta-star; groove to produce star), each of the grooves has an open end (table 2 inner star) and a bottom surface opposite to the open end (star point).
Nie teaches extrusion of starch based products in addition to teaching the die cross-sectional shape is not limited (0021) and thus one of ordinary skill in the art would have been motivated to look to the art of dies having particular cross-sectional profiles.
Tsengas teaches a pet chew manufactured by extrusion (col. 4 lines 42-43) having an elongated body and a plurality of ribs and a corresponding plurality of interstitial spaces formed there between (col. 3 lines 35-38).
Thus since Tsengas teaches a same pet chew product manufactured via a same extrusion process as Nie, and since Nie further teaches the shape of the die is a design choice to achieve a particular cross sectional profile.  It would have been obvious to one of ordinary skill in the art to substitute one die with that of another as taught by Nie (par. 0021), and more specifically a die comprising grooves where each groove has an open end and a bottom surface opposite to the open end, and the width of the bottom surface is greater than the width of the open end, wherein the opening of the extrusion die has a center and an outer periphery, the bottom surface of each of the grooves is positioned along the outer periphery, and the distance from the open end of each groove is to the center is less than the distance from the bottom surface to the center.  For its art recognized and applicants intended purpose of a desired cross sectional profile which produces a same product configuration as applicants for its art recognized purpose of producing a pet chew manufactured by extrusion (col. 4 lines 42-43) having an elongated body and a plurality of ribs and a corresponding plurality of interstitial spaces formed there between (col. 3 lines 35-38) thus providing the advantage of a product which due to the plurality of ribs and plurality of interstitial spaces cooperatively imping a consumable treat as further taught by Tsengas (col. 3 lines 38-40).
.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Miller et al. (5538744).
Nie teaches a method of making an edible pet chew (par. 0002), the method comprising:
preparing a dry mix comprising a pre-gelatinized cereal flour (par. 0012);
metering the dry mix (par. 0019 metered relative specific amount or par. 0025 feed) into an extruder (par. 0019, 0021) comprising an extrusion die (par. 0019, 0021)
adding a hydrogen bond-forming component to the dry mix to form a dough (par. 0013; par. 0014);
promoting nucleation of the dough by subjecting the dough to a combination of shear (par. 0021, 0025) and temperature in the extruder (par. 0019, table 2) and
directing the nucleated dough through an opening of the extrusion die (par. 0021; par. 0025) comprising grooves (table 2 penta-star; groove to produce star), each of the grooves has an open end (table 2 inner star) and a bottom surface opposite to the open end (star point).
Nie teaches extrusion of starch based products in addition to teaching the die cross-sectional shape is not limited (0021) and thus one of ordinary skill in the art would have been motivated to look to the art of dies having particular cross-sectional profiles.
Miller teaches extrusion molding with a die means for providing ridges and valleys on the outer surface of a starch based product by extruding through a die as also taught by Nie.
Thus since Miller teaches a same extrusion process as Nie, and since Nie further teaches the shape of the die is a design choice to achieve a particular cross sectional profile.  It would have been obvious to one of ordinary skill in the art to substitute one die with that of another as taught by Nie (par. 0021), and more specifically and as taught by applicants specification a die comprising grooves of triangular cross section as further taught by Miller (col. 3 lines 57-60) such that the die comprising grooves where each 
In addition, a person of ordinary skill in the art also would have found a desired die configuration obvious for the purpose of achieving a desired cross sectional shape as taught by Miller since the die is merely a shaping means specific to one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of a design choice to achieve a particular cross sectional profile such as in the instant case triangular ridges.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Tsengas (7032541) and further in view of Cupp et al. (20020090444).
Nie teaches a long lasting pet chew which are extruded under heat and shear conditions and thus one of ordinary skill in the art would have been motivated to look to the art of dog chew properties under the same operating conditions.
Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines) since Nie teaches a product which in the instant case is taken to comprise a substantially flat surface, i.e. horizontal axis or vertical axis and since Cupp et al. teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired density as taught by Cupp et al. (par. 0012; .25kg/L) and which is typical of a same pet chew and achieving the desired benefit of a matrix which significantly reduces the brittleness of the pet food as taught by Cupp (par. 0010) and desired by Nie.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Tsengas (7032541) and further in view of Townsend et al. (20080138464).
Nie teaches a long lasting pet chew which are extruded under heat and shear conditions and thus one of ordinary skill in the art would have been motivated to look to the art of dog chew properties under the same operating conditions.
Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines) in addition to teaching the use of different flour sources and since Townsend teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired caloric density relative a desired type of flour as taught by Townsend (par. 0010; .8 g/mL) and which is typical of a same pet chew and achieving the desired benefit of a a nutritionally complete pet food product as taught by Townsend (par. 0002).


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Miller et al. (5538744) and further in view of Cupp et al. (20020090444).
Nie teaches a long lasting pet chew which are extruded under heat and shear conditions and thus one of ordinary skill in the art would have been motivated to look to the art of dog chew properties under the same operating conditions.
Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines), since Nie teaches a product which in the instant case is taken to comprise a substantially flat surface, i.e. horizontal axis or vertical axis and since Cupp et al. teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired density as taught by Cupp et al. (par. 0012; .25kg/L) and which is typical of a same pet chew and achieving the desired benefit of a matrix which significantly reduces the brittleness of the pet food as taught by Cupp (par. 0010) and desired by Nie.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (20040086616) in view of Miller et al. (5538744) and further in view of Townsend et al. (20080138464).

Thus since Nie recognizes and teaches the desire impart specific properties to the chew to achieve a long lasting pet chew (par. 0002, 0012 last 4 lines) in addition to teaching the use of different flour sources and since Townsend teaches a same pet chew.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired caloric density relative a desired type of flour as taught by Townsend (par. 0010; .8 g/mL) and which is typical of a same pet chew and achieving the desired benefit of a a nutritionally complete pet food product as taught by Townsend (par. 0002).


Response to Arguments
	With respect to applicants urging directed to Nie being silent to dovetail grooves it is initially noted Tsengas and Miller are relied upon to teach products and die for producing a same core comprising ridges.  More specifically with respect to applicants urging directed to dovetail grooves, applicants specification teaches such as triangular in cross section where Miller teaches extrusion die comprising grooves for forming triangular in cross section spaces between adjacent ridges.
In response to applicant's arguments against Cupp and Townsend, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case the references teaches applicants claimed properties with respect to a same dog chew and as disclosed as the presently claimed invention. 
 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792